DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments/remarks filed 7/18/2022.
Claims 5, 17, 22 were therein amended.  Claims 1-22 are presented for examination.
Allowable Subject Matter
Claims 1-22 allowed.
See the non-final of 4/18/2022 for reasons for allowance of claims 1-16 and 18-21.
Applicant’s amendments to claims 17 and 22 place them in condition for allowance.  For reasons for allowance, see the Applicant’s remarks of 7/18/2022, specifically page 8-10.  An invocation of 112(f) is noted for the record.  The non-final of 4/18/2022 treated the language “means for preferentially cooling the first runner” as an invocation of 112(f) and looked to the specification for the corresponding structure and its equivalents (non-final page 5).  The language “means for cooling” was understood based on the specification to be an oil supply.  Absent the “relative” language of the most recent amendment, “preferentially cooling” merely required some cooling aspect, which could be said to be preferential.  The interpretation of the language of the herein allowed claim 22 still requires this interpretation, however amendment to recite the means for preferentially cooling the first relative to the second runner is understood to distinguish over the art of record because Shuaib (US2016/0032765), despite having a cooling oil supply, lacks such a supply that can be mapped to the claimed two-stage system that requires the oil supply preferentially cooling the claimed first runner relative to the second runner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745